Case: 19-30419      Document: 00515301920         Page: 1    Date Filed: 02/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-30419                       February 7, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
MICHAEL FACIANE,

              Plaintiff - Appellant

v.

PETROCHEM FIELD SERVICES, INCORPORATED; STARR INDEMNITY
& LIABILITY COMPANY,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-899


Before WIENER, HAYNES, and COSTA, Circuit Judges..
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.